UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 1-5397 AUTOMATIC DATA PROCESSING, INC. (Exact name of registrant as specified in its charter) Delaware 22-1467904 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One ADP Boulevard, Roseland, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (973) 974-5000 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant’s common stock as of April 29, 2011 was 499,704,802. Part I.FINANCIAL INFORMATION Item 1. Financial Statements. Automatic Data Processing, Inc. and Subsidiaries Statements of Consolidated Earnings (In millions, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, REVENUES: Revenues, other than interest on funds held for clients and PEO revenues $ Interest on funds held for clients PEO revenues (A) TOTAL REVENUES EXPENSES: Costs of revenues: Operating expenses Systems development and programming costs Depreciation and amortization TOTAL COSTS OF REVENUES Selling, general and administrative expenses Interest expense TOTAL EXPENSES Other income, net ) EARNINGS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES Provision for income taxes NET EARNINGS FROM CONTINUING OPERATIONS $ Earnings from discontinued operations, net of provision for income taxes of $6.1 for the three months ended March 31, 2010 and $7.0 for the nine months ended - - March 31, 2010, respectively NET EARNINGS $ Basic Earnings Per Share from Continuing Operations $ Basic Earnings Per Share from Discontinued Operations - - - BASIC EARNINGS PER SHARE $ Diluted Earnings Per Share from Continuing Operations $ Diluted Earnings Per Share from Discontinued Operations - - - DILUTED EARNINGS PER SHARE $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Dividends declared per common share $ (A)Professional Employer Organization (“PEO”) revenues are net of direct pass-through costs, primarily consisting of payroll wages and payroll taxes, of $4,177.9 and $3,478.6 for the three months ended March 31, 2011 and 2010, respectively, and $11,760.6 and $10,094.1 for the nine months ended March 31, 2011 and 2010, respectively. See notes to the consolidated financial statements. Automatic Data Processing, Inc. and Subsidiaries Consolidated Balance Sheets (In millions, except per share amounts) (Unaudited) March 31, June 30, Assets Current assets: Cash and cash equivalents $ $ Short-term marketable securities Accounts receivable, net Other current assets Assets held for sale Total current assets before funds held for clients Funds held for clients Total current assets Long-term marketable securities Long-term receivables, net Property, plant and equipment, net Other assets Goodwill Intangible assets, net Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued payroll and payroll-related expenses Dividends payable Short-term deferred revenues Income taxes payable Total current liabilities before client funds obligations Client funds obligations Total current liabilities Long-term debt Other liabilities Deferred income taxes Long-term deferred revenues Total liabilities Stockholders' equity: Preferred stock, $1.00 par value: Authorized, 0.3 shares; issued, none - - Common stock, $0.10 par value: Authorized, 1,000.0 shares; issued 638.7 shares at March 31, 2011 and June 30, 2010; outstanding, 498.2 and 492.0 shares at March 31, 2011 and June 30, 2010, respectively Capital in excess of par value Retained earnings Treasury stock - at cost: 140.5 and 146.7 shares at March 31, 2011 and June 30, 2010, respectively ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to the consolidated financial statements. Automatic Data Processing, Inc. and Subsidiaries Statements of Consolidated Cash Flows (In millions) (Unaudited) Nine Months Ended March 31, Cash Flows from Operating Activities: Net earnings $ $ Adjustments to reconcile net earnings to cash flows provided by operating activities: Depreciation and amortization Deferred income taxes Stock-based compensation expense Net pension expense Net realized (gain)/loss from the sales of marketable securities ) Net amortization of premiums and accretion of discounts on available-for-sale securities Impairment losses on available-for-sale securities - Impairment losses on assets held for sale - Gains on sales of buildings ) ) Gain on sale of discontinued businesses, net of tax - ) Other Changes in operating assets and liabilities, net of effects from acquisitions and divestitures of businesses: Increase in accounts receivable ) ) (Increase)/Decrease in other assets ) Decrease in accounts payable ) ) Decrease in accrued expenses and other liabilities ) ) Operating activities of discontinued operations - ) Net cash flows provided by operating activities Cash Flows from Investing Activities: Purchases of corporate and client funds marketable securities ) ) Proceeds from the sales and maturities of corporate and client funds marketable securities Net increase in restricted cash and cash equivalents held to satisfy client funds obligations ) ) Capital expenditures ) ) Additions to intangibles ) ) Acquisitions of businesses, net of cash acquired ) ) Proceeds from the sale of property, plant and equipment Other Investing activities of discontinued operations - ) Proceeds from the sale of businesses included in discontinued operations - Net cash flows used in investing activities ) ) Cash Flows from Financing Activities: Net increase in client funds obligations Payments of debt ) ) Net repayment of commercial paper - ) Repurchases of common stock ) ) Proceeds from stock purchase plan and exercises of stock options Dividends paid ) ) Net cash flows provided by financing activities Effect of exchange rate changes on cash and cash equivalents Net change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to the consolidated financial statements. Automatic Data Processing, Inc. and Subsidiaries Notes to the Consolidated Financial Statements (Tabular dollars in millions, except per share amounts) (Unaudited) Note 1.Basis of Presentation The accompanying Consolidated Financial Statements and footnotes thereto of Automatic Data Processing, Inc. and its subsidiaries (“ADP” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”).The Consolidated Financial Statements and footnotes thereto are unaudited.In the opinion of the Company’s management, the Consolidated Financial Statements reflect all adjustments, which are of a normal recurring nature, that are necessary for a fair statement of the Company’s results for the interim periods. The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the assets, liabilities, revenue, costs, expenses and accumulated other comprehensive income that are reported in the Consolidated Financial Statements and footnotes thereto.Actual results may differ from those estimates. Interim financial results are not necessarily indicative of financial results for a full year.The information included in this Quarterly Report on Form 10-Q should be read in conjunction with the Company’s Annual Report on Form 10-K for the twelve months ended June 30, 2010 (“fiscal 2010”). Note 2.New Accounting Pronouncements On July 1, 2010, the Company adopted the Financial Accounting Standards Board (“FASB”) Accounting Standards Update (“ASU”) 2009-13, “Multiple Deliverable Revenue Arrangements,” and ASU 2009-14, “Certain Revenue Arrangements that Include Software Elements.”ASU 2009-13 modifies the guidance related to accounting for arrangements with multiple deliverables by providing an alternative when vendor specific objective evidence (“VSOE”) or third-party evidence (“TPE”) does not exist to determine the selling price of a deliverable.The alternative when VSOE or TPE does not exist is management’s best estimate of the selling price of the deliverable. Consideration for multiple deliverables is then allocated based upon the relative selling price of the deliverables and revenue is recognized as earned for each deliverable. ASU 2009-14 modifies the scope of the software revenue recognition guidance to exclude (a) non-software components of tangible products and (b) software components of tangible products that are sold, licensed, or leased with tangible products when the software components and non-software components of the tangible product function together to deliver the tangible product’s functionality. The adoption of ASU 2009-13 and ASU 2009-14 did not have a material impact on the Company’s consolidated results of operations, financial condition or cash flows. In December 2010, the Company adopted ASU 2010-20, “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.” ASU 2010-20 requires greater transparency about a company’s allowance for credit losses and the credit quality of its financing receivables. The guidance is intended to provide disclosures to help facilitate the evaluation of the Company’s credit risk, how that risk is analyzed and the reasons for changes in the allowance for credit losses. The adoption of ASU 2010-20 did not have an impact on the Company's consolidated results of operations, financial condition or cash flows. In December 2010, the FASB issued ASU 2010-29, "Disclosure of Supplementary Pro Forma Information for Business Combinations."ASU 2010-29 requires an entity to disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period.ASU 2010-29 is effective prospectively for business combinations that occur on or after the beginning of the first annual reporting period beginning after December 15, 2010. The Company does not expect that the adoption of ASU 2010-29 will have an impact on its consolidated results of operations, financial condition or cash flows. Note 3.Earnings per Share (“EPS”) Effect of Effect of Employee Employee Stock Restricted Option Stock Basic Shares Shares Diluted Three months ended March 31, Net earnings from continuing operations $ $
